UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-000653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 3012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 7/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (32.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 (FWC) $12,842,583 $13,987,379 3s, TBA, August 1, 2042 2,000,000 2,114,375 U.S. Government Agency Mortgage Obligations (31.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, June 1, 2042 16,975,807 18,639,569 3 1/2s, April 1, 2042 (FWC) 40,422,955 43,284,140 3 1/2s, TBA, August 1, 2042 59,000,000 62,477,773 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 4,450 4,710 4s, June 1, 2042 57,913,436 63,548,686 3 1/2s, TBA, August 1, 2042 62,000,000 65,782,967 3s, TBA, September 1, 2042 41,000,000 42,540,702 3s, TBA, August 1, 2042 142,000,000 147,724,375 Total U.S. government and agency mortgage obligations (cost $457,216,660) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $416,000 $462,540 Total U.S. treasury Obligations (cost $392,965) MORTGAGE-BACKED SECURITIES (29.0%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 04-4, Class D, 5.073s, 2042 $2,385,000 $2,367,858 Ser. 07-1, Class XW, IO, 0.292s, 2049 10,613,237 105,676 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 05-2, Class E, 5.32s, 2043 (F) 1,590,000 1,540,302 Ser. 04-2, Class F, 4.992s, 2038 (F) 1,350,000 1,317,131 Ser. 04-4, Class XC, IO, 0.863s, 2042 19,901,586 233,306 Ser. 04-5, Class XC, IO, 0.707s, 2041 33,420,896 472,538 Ser. 02-PB2, Class XC, IO, 0.477s, 2035 10,720,036 5,928 Ser. 07-5, Class XW, IO, 0.412s, 2051 21,667,090 309,319 Ser. 05-1, Class XW, IO, 0.065s, 2042 312,663,329 162,272 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PWR3, Class D, 4.889s, 2041 (F) 1,989,000 1,947,384 Ser. 04-PR3I, Class X1, IO, 0.969s, 2041 8,222,142 113,466 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.168s, 2038 (F) 17,462,502 296,930 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.483s, 2044 (F) 29,073,023 2,038,515 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,050,000 2,143,870 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.118s, 2049 78,510,427 1,096,006 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 480,814 494,558 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.388s, 2049 49,855,171 700,465 Ser. 07-CD4, Class XC, IO, 0.148s, 2049 158,092,388 1,241,025 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 308,242 312,404 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 4,413,000 4,377,701 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.322s, 2043 26,338,857 246,374 Ser. 06-C8, Class XS, IO, 0.165s, 2046 59,001,775 747,710 Countrywide Alternative Loan Trust FRB Ser. 05-16, Class A4, 0.486s, 2035 3,089,719 2,097,301 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.772s, 2039 4,232,565 4,256,335 Ser. 06-C5, Class AX, IO, 0.165s, 2039 29,968,513 408,231 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.082s, 2049 89,782,087 519,053 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 1,733,000 1,750,330 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 1,529,000 1,501,180 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 1,650,000 1,627,857 FRB Ser. 04-C5, Class B, 4.929s, 2037 1,590,000 1,623,390 Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,520,436 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,538,605 2,733,316 FRB Ser. 03-CK2, Class G, 5.744s, 2036 2,984,000 2,994,446 Ser. 03-C3, Class AX, IO, 1.761s, 2038 58,176,441 395,716 Ser. 02-CP3, Class AX, IO, 1.085s, 2035 5,015,514 10,442 Deutsche Mortgage Securities, Inc. Ser. 2009-RS2, Class 4A2, 0 3/8s, 2037 8,894,363 5,336,618 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.212s, 2031 3,188,000 3,296,218 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.792s, 2037 1,725,412 2,752,678 IFB Ser. 2976, Class LC, 23.508s, 2035 250,953 401,525 IFB Ser. 2979, Class AS, 23.361s, 2034 177,636 241,314 IFB Ser. 3072, Class SB, 22.738s, 2035 966,518 1,523,214 IFB Ser. 3249, Class PS, 21.454s, 2036 896,267 1,365,506 IFB Ser. 3065, Class DC, 19.114s, 2035 1,051,222 1,662,193 IFB Ser. 2990, Class LB, 16.31s, 2034 1,278,040 1,799,787 IFB Ser. 3803, Class SP, IO, 6.351s, 2038 10,782,946 1,240,039 IFB Ser. 3861, Class PS, IO, 6.351s, 2037 5,613,443 926,555 IFB Ser. 3907, Class KS, IO, 6.301s, 2040 6,377,079 1,036,456 IFB Ser. 3708, Class SA, IO, 6.201s, 2040 18,913,360 2,666,973 IFB Ser. 3852, Class NT, 5.751s, 2041 3,923,576 4,280,818 IFB Ser. 3752, Class PS, IO, 5.751s, 2040 8,911,108 1,511,948 Ser. 3632, Class CI, IO, 5s, 2038 373,058 23,406 Ser. 3626, Class DI, IO, 5s, 2037 233,189 8,649 Ser. 4018, Class DI, IO, 4 1/2s, 2041 10,309,780 1,305,424 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,472,740 242,792 Ser. 3707, Class PI, IO, 4 1/2s, 2025 9,765,061 761,772 Ser. 4026, Class JI, IO, 4s, 2041 3,438,821 483,047 Ser. 3768, Class MI, IO, 4s, 2035 56,779,264 3,689,238 Ser. 3736, Class QI, IO, 4s, 2034 12,608,745 504,350 Ser. 3740, Class KI, IO, 4s, 2033 15,548,476 391,355 Ser. 4077, Class AI, IO, 3s, 2027 16,475,000 1,808,296 Ser. T-56, Class A, IO, 0.524s, 2043 13,584,882 230,306 Ser. T-56, Class 3, IO, 0.479s, 2043 4,831,693 63,416 Ser. T-56, Class 1, IO, 0.297s, 2043 16,380,671 122,855 Ser. T-56, Class 2, IO, 0.128s, 2043 5,819,920 18,187 Ser. 4077, Class TO, PO, zero %, 2041 3,179,000 2,718,299 Ser. 3835, Class FO, PO, zero %, 2041 9,363,792 7,880,567 Ser. 3369, Class BO, PO, zero %, 2037 66,593 62,227 Ser. 3391, PO, zero %, 2037 168,089 153,101 Ser. 3300, PO, zero %, 2037 1,040,486 967,408 Ser. 3206, Class EO, PO, zero %, 2036 42,789 40,199 Ser. 3175, Class MO, PO, zero %, 2036 142,043 133,833 Ser. 3210, PO, zero %, 2036 35,135 33,471 FRB Ser. 3326, Class YF, zero %, 2037 11,367 11,282 FRB Ser. 3117, Class AF, zero %, 2036 42,204 33,108 FRB Ser. 3326, Class WF, zero %, 2035 110,658 99,592 FRB Ser. 3036, Class AS, zero %, 2035 62,873 53,304 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.423s, 2036 1,840,195 3,343,946 IFB Ser. 06-8, Class HP, 23.664s, 2036 987,078 1,693,639 IFB Ser. 05-45, Class DA, 23.517s, 2035 1,962,054 3,264,250 IFB Ser. 05-122, Class SE, 22.238s, 2035 1,777,576 2,697,632 IFB Ser. 05-75, Class GS, 19.511s, 2035 804,887 1,183,502 IFB Ser. 05-106, Class JC, 19.361s, 2035 994,919 1,620,345 IFB Ser. 05-83, Class QP, 16.754s, 2034 227,547 311,740 IFB Ser. 11-4, Class CS, 12.41s, 2040 2,237,019 2,572,572 IFB Ser. 12-75, Class SK, IO, 6.404s, 2041 15,385,602 3,320,367 IFB Ser. 12-4, Class SN, IO, 6.354s, 2040 (F) 7,834,542 1,434,158 IFB Ser. 12-75, Class KS, IO, 6.304s, 2042 10,754,308 2,051,277 IFB Ser. 12-3, Class CS, IO, 6.304s, 2040 10,484,458 2,032,098 IFB Ser. 12-3, Class SD, IO, 6.264s, 2042 3,871,662 731,783 IFB Ser. 11-67, Class BS, IO, 6.254s, 2041 20,568,253 3,626,183 IFB Ser. 11-27, Class AS, IO, 6.234s, 2041 14,471,583 2,090,131 IFB Ser. 12-30, Class HS, IO, 6.204s, 2042 31,482,866 6,368,669 IFB Ser. 10-35, Class SG, IO, 6.154s, 2040 32,572,947 5,251,736 IFB Ser. 12-4, Class SY, IO, 5.704s, 2042 (F) 6,657,605 1,129,649 Ser. 03-W10, Class 1, IO, 1.421s, 2043 11,455,287 526,227 Ser. 01-50, Class B1, IO, 0.41s, 2041 1,049,154 6,557 Ser. 2002-W6, Class 1AIO, 0.275s, 2042 1,235,776 3,669 Ser. 2005-W4, Class 1AIO, 0.116s, 2035 290,335 2,540 Ser. 03-34, Class P1, PO, zero %, 2043 266,587 218,602 Ser. 07-64, Class LO, PO, zero %, 2037 272,064 254,582 Ser. 07-14, Class KO, PO, zero %, 2037 619,126 577,458 Ser. 06-125, Class OX, PO, zero %, 2037 106,697 102,948 Ser. 06-84, Class OT, PO, zero %, 2036 77,426 73,524 Ser. 06-46, Class OC, PO, zero %, 2036 71,896 67,126 Ser. 04-61, Class CO, PO, zero %, 2031 27,200 27,109 FRB Ser. 06-104, Class EK, zero %, 2036 2,579 2,561 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.251s, 2033 3,621,126 36 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.099s, 2049 128,745,467 787,279 Ser. 05-C3, Class XC, IO, 0.073s, 2045 309,349,810 1,546,341 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 0.714s, 2029 3,150,663 95,998 Ser. 05-C1, Class X1, IO, 0.592s, 2043 34,109,674 426,644 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 13,762,573 21,871,894 IFB Ser. 10-158, Class SD, 14.269s, 2040 2,780,250 4,194,452 IFB Ser. 11-70, Class WS, 9.207s, 2040 11,858,000 14,494,271 IFB Ser. 11-72, Class SE, 7.072s, 2041 9,422,000 10,105,095 IFB Ser. 11-56, Class MS, 6.827s, 2041 6,399,564 7,187,030 IFB Ser. 11-37, Class SB, IO, 6.453s, 2038 2,407,598 315,997 IFB Ser. 11-61, Class CS, IO, 6.433s, 2035 25,066,345 3,712,952 IFB Ser. 11-37, Class SD, IO, 6.403s, 2038 3,098,168 403,730 IFB Ser. 10-42, Class SP, IO, 6.303s, 2039 6,307,621 882,499 IFB Ser. 11-70, Class SM, IO, 5.641s, 2041 5,789,000 1,622,194 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 11,988,294 1,325,546 Ser. 12-8, Class PI, IO, 4s, 2041 16,962,558 2,523,181 Ser. 11-116, Class BI, IO, 4s, 2026 9,924,618 975,788 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 84,586 Ser. 11-70, PO, zero %, 2041 39,177,356 32,186,548 Ser. 10-151, Class KO, PO, zero %, 2037 1,285,980 1,181,545 Ser. 06-36, Class OD, PO, zero %, 2036 79,789 74,725 Ser. 99-31, Class MP, PO, zero %, 2029 35,844 33,843 Greenpoint Mortgage Funding Trust FRB Ser. 05-AR2, Class A1, 0.476s, 2045 4,734,891 2,799,504 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,595,152 Ser. 05-GG3, Class XC, IO, 0.765s, 2042 68,277,150 1,066,489 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 356,795 359,471 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 545,759 557,335 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 104,896,740 187,136 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.977s, 2051 19,773,000 21,037,464 FRB Ser. 04-CB9, Class B, 5.668s, 2041 (F) 4,300,000 4,195,722 Ser. 02-C3, Class D, 5.314s, 2035 1,521,000 1,544,576 FRB Ser. 02-C2, Class E, 5.141s, 2034 1,540,000 1,539,307 Ser. 06-LDP8, Class X, IO, 0.546s, 2045 60,994,590 1,076,006 Ser. 07-LDPX, Class X, IO, 0.316s, 2049 40,572,130 419,840 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 1,599,000 1,621,240 Ser. 05-CB12, Class X1, IO, 0.103s, 2037 28,119,456 258,671 Ser. 06-LDP6, Class X1, IO, 0.05s, 2043 56,656,226 188,382 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 563,135 Ser. 99-C1, Class G, 6.41s, 2031 851,777 849,648 Ser. 98-C4, Class G, 5.6s, 2035 437,163 448,617 Ser. 98-C4, Class H, 5.6s, 2035 808,000 876,325 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 2,279,617 2,279,617 Ser. 07-C2, Class XW, IO, 0 1/2s, 2040 8,233,666 164,336 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 41,433,389 949,570 Ser. 05-C2, Class XCL, IO, 0.354s, 2040 142,483,269 1,049,104 Ser. 06-C7, Class XCL, IO, 0.26s, 2038 69,235,199 973,932 Ser. 05-C5, Class XCL, IO, 0.175s, 2040 90,094,789 1,340,160 Ser. 07-C2, Class XCL, IO, 0.142s, 2040 182,379,050 2,615,863 Ser. 05-C7, Class XCL, IO, 0.101s, 2040 123,429,206 748,475 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.133s, 2028 (F) 44,271 1,018 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.846s, 2050 475,000 491,633 Ser. 03-KEY1, Class C, 5.373s, 2035 3,163,000 3,198,109 Ser. 05-MCP1, Class XC, IO, 0.212s, 2043 38,949,506 424,589 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.871s, 2039 15,428,639 205,278 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.369s, 2049 975,118 960,795 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.984s, 2037 2,518,917 188,919 Ser. 06-C4, Class X, IO, 5.983s, 2045 6,011,689 450,877 Ser. 05-C3, Class X, IO, 5.69s, 2044 1,887,173 141,538 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.743s, 2041 1,023,302 1,028,705 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,577,304 1,652,882 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 1,356,936 1,380,682 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.099s, 2041 (F) 2,350,000 2,359,607 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 430,286 443,195 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 2,002,000 2,094,292 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A2, 0.586s, 2035 5,891,046 4,565,561 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 138,625,017 2,966,575 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 30,992,228 5,578,601 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 (F) 3,105,000 3,232,548 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.391s, 2048 194,876,037 3,020,579 Ser. 07-C34, IO, 0 3/8s, 2046 18,265,731 277,822 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.207s, 2035 (F) 2,569,000 2,540,243 Ser. 05-C18, Class XC, IO, 0.344s, 2042 24,314,688 175,066 Ser. 06-C23, Class XC, IO, 0.05s, 2045 154,521,879 633,540 Ser. 06-C26, Class XC, IO, 0.047s, 2045 11,359,969 27,491 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 110,940 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.756s, 2045 5,628,480 3,433,373 FRB Ser. 05-AR19, Class A1C3, 0.746s, 2045 14,045,245 8,778,278 FRB Ser. 05-AR11, Class A1B2, 0.696s, 2045 5,883,221 4,500,664 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 14,168,822 10,839,149 FRB Ser. 05-AR8, Class 2AB2, 0.666s, 2045 11,251,482 9,226,216 FRB Ser. 2005-AR17, Class A1B2, 0.655s, 2045 7,719,024 5,673,482 FRB Ser. 05-AR11, Class A1B3, 0.646s, 2045 7,854,980 5,930,510 FRB Ser. 05-AR8, Class 2AC3, 0.636s, 2045 6,111,656 4,680,000 FRB Ser. 05-AR2, Class 2A23, 0.626s, 2045 12,423,165 10,062,764 FRB Ser. 05-AR6, Class 2AB2, 0.616s, 2045 9,818,863 8,002,373 FRB Ser. 2005-AR17, Class A1B3, 0.596s, 2045 2,296,655 1,688,042 FRB Ser. 05-AR2, Class 2A21, 0.576s, 2045 2,928,781 2,357,669 Total mortgage-backed securities (cost $366,017,772) CORPORATE BONDS AND NOTES (28.5%) (a) Principal amount Value Basic materials (2.5%) Airgas, Inc. sr. unsec. unsub notes 3 1/4s, 2015 $485,000 $510,333 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 835,000 1,083,922 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 935,000 1,123,071 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 1,575,000 1,515,652 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 1,505,000 1,522,843 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 903,888 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 1,505,000 1,821,050 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 1,745,000 1,896,019 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,308,915 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 357,866 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 395,000 405,594 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 625,582 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,499,372 International Paper Co. sr. unsec. notes 9 3/8s, 2019 958,000 1,292,387 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 746,841 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,796,509 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 875,000 1,006,250 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 689,383 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 990,614 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,421,195 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 3,132,192 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 407,000 432,894 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 393,000 415,087 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,490,910 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 783,000 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 703,425 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 82,000 99,220 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 270,725 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,287,620 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 158,167 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 1,000,000 1,067,686 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 610,000 692,668 Capital goods (0.5%) BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,133,825 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,393,000 1,772,238 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 624,755 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 718,958 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 778,492 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 777,034 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 132,699 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 905,000 1,049,505 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 602,261 Communication services (3.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,152,038 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 693,918 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 1,210,000 1,414,240 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,404,047 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,535,000 2,038,890 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,570,000 2,156,243 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 2,025,000 2,114,355 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 855,000 877,829 Comcast Cable Communications, LLC company guaranty sr. unsec. unsub. notes 8 7/8s, 2017 785,000 1,034,888 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 700,000 961,250 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 265,000 329,754 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 706,505 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 454,427 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,104,466 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,635,000 1,788,281 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 1,020,629 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 965,682 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 866,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 143,000 158,015 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,105,994 Qwest Corp. notes 6 3/4s, 2021 1,767,000 2,071,415 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 765,698 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,643,477 SBA Tower Trust 144A notes 2.933s, 2017 280,000 283,581 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 2,435,000 3,429,432 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 955,000 969,325 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,349,994 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 345,000 338,191 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,564,315 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 443,804 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 457,521 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 99,475 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 641,543 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,197,126 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 863,078 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 1,092,417 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 219,000 224,626 Consumer cyclicals (2.7%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 930,000 975,982 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 1,300,000 1,334,097 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 1,095,000 1,261,657 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 716,756 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 2,400,000 3,293,261 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,257,738 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 805,000 973,620 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,986,737 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,016,870 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 409,063 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 1,012,564 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 808,987 Ford Motor Credit Co., LLC 144A sr. unsec. notes 4.207s, 2016 2,760,000 2,857,414 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,841,971 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 936,600 Limited Brands, Inc. sr. notes 5 5/8s, 2022 820,000 856,900 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 264,338 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 360,000 386,670 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 780,000 794,007 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 470,000 525,032 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,115,627 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 1,084,881 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,060,000 1,177,784 Owens Corning company guaranty sr. unsec. notes 9s, 2019 672,000 855,120 QVC, Inc. 144A sr. notes 7 1/8s, 2017 535,000 567,592 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 2,028,122 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,570,643 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 420,119 Time Warner, Inc. debs. 9.15s, 2023 675,000 960,496 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 2,075,000 2,222,851 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,371,184 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 619,098 Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 910,000 1,297,926 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 1,735,000 2,448,059 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,249,008 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,612,928 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 1,057,496 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 505,028 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 1,310,000 1,671,428 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 2,207,211 2,839,356 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,787,710 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 2,250,000 1,873,013 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 865,000 817,202 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 971,980 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,700,000 1,934,547 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 231,754 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 5,164,998 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 420,000 473,729 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 605,000 725,534 Kroger Co. sr. notes 6.15s, 2020 200,000 239,710 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 1,005,398 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 530,000 775,483 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 1,076,222 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 756,460 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 1,540,000 1,740,200 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,549,607 Energy (1.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,855,424 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 220,364 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,212,749 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 726,486 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 600,495 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 857,006 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 414,886 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,203,869 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 638,554 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,166,640 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 195,000 195,943 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,237,986 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 2,910,000 3,293,078 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 975,000 1,133,796 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,213,324 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,093,764 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,428,219 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 584,000 767,559 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 236,872 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 277,355 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 470,000 516,874 Financials (10.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 4,460,000 4,712,436 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,790,300 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,219,026 American Express Bank FSB notes Ser. BKNT, 5.55s, 2012 995,000 1,005,300 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.549s, 2017 1,035,000 973,348 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,972,048 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 1,840,000 2,097,600 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,744,036 Aon PLC jr. unsec. sub. notes 8.205s, 2027 3,255,000 3,829,511 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 2,745,000 3,160,991 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,682,955 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 1,630,000 1,411,988 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 600,000 630,000 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 2,052,128 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 840,000 961,330 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,617,354 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 971,976 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 3,331,000 3,968,354 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 2,857,329 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,215,820 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,084,048 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,352,408 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 260,000 296,942 Citigroup, Inc. sr. unsec. sub. FRN 0.738s, 2016 1,961,000 1,730,374 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 505,000 549,327 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 1,615,000 1,663,416 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 656,779 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 576,479 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,904 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 910,000 1,123,679 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 451,840 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 64,000 66,257 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 2,235,000 2,426,678 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,723,310 GATX Financial Corp. notes 5.8s, 2016 455,000 489,072 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,840,437 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 895,000 861,889 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 6,305,000 8,179,218 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 3,230,000 3,162,793 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,106,222 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 595,000 667,612 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 974,350 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,655,000 3,997,897 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,175,000 1,136,816 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 1,945,931 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 825,000 856,863 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 906,929 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,603,922 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 704,338 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 1,680,000 1,734,615 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 943,106 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,174,853 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 470,201 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,493,107 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,837,969 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 4,335,000 4,364,439 Loews Corp. notes 5 1/4s, 2016 385,000 430,945 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 2,968,655 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,402,201 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,880,298 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 765,775 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 4,055,229 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,019,090 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 1,090,000 1,158,125 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 531,842 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 660,000 676,250 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 116,336 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,359,398 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,077,211 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,751,877 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 595,000 616,968 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 330,000 336,760 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 422,363 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 332,234 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,362,096 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.349s, 2017 160,000 153,231 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 1,255,000 1,603,263 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 570,000 586,285 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 2,640,000 2,837,472 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 391,824 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,395,695 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 (R) 1,185,000 1,226,001 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.211s, 2049 (France) 1,090,000 495,950 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 754,244 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,145,969 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 2,135,925 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 1,180,000 1,250,337 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,214,183 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,275,061 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 965,961 Wells Fargo Bank NA unsec. sub. notes FRN 0.676s, 2016 1,180,000 1,132,984 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 750,000 839,611 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 575,700 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,297,110 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 660,000 749,566 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 382,255 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 895,633 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,374,937 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 276,130 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,100,638 WellPoint, Inc. notes 7s, 2019 225,000 281,978 Technology (0.5%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 629,300 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 239,775 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 822,000 887,760 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 171,777 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 2,590,000 3,113,600 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 882,506 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 1,115,000 1,162,605 Transportation (0.6%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 752,121 791,607 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 437,861 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,849,332 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 865,863 939,462 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 413,085 435,805 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 330,000 365,490 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,426,141 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,059,320 1,069,913 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 209,122 237,354 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 420,248 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 459,400 482,370 Utilities and power (3.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 529,323 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 704,824 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 439,781 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 910,853 Beaver Valley Funding Corp. sr. bonds 9s, 2017 337,000 347,609 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,107,064 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,836,121 1,955,468 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,863,846 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 635,667 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 805,422 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 850,000 939,250 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,955,033 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 814,216 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 1,757,281 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,138,592 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 883,125 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 970,000 1,251,106 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 683,894 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,582,784 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 860,470 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,315,260 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 510,000 489,560 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,025,119 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 384,479 Kansas Gas and Electric Co. bonds 5.647s, 2021 608,368 667,843 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 1,425,000 1,761,035 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,328,614 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 569,832 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 360,000 489,974 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 418,471 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 1,049,563 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 649,237 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 1,008,414 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,558,802 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 276,666 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 162,195 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 853,583 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 409,549 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 2,840,000 3,907,550 Union Electric Co. sr. bonds 6.7s, 2019 560,000 716,020 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 978,353 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 530,000 588,628 Total corporate bonds and notes (cost $363,664,445) PURCHASED OPTIONS OUTSTANDING (8.8%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 $15,930,000 $635,129 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 15,930,000 653,289 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 15,930,000 678,937 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.750 43,571,000 722,407 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 21,497,275 22 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.750 43,571,000 900,613 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 21,497,275 3,562,098 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 29,974,805 515,087 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 29,974,805 6,149,691 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 75,721,900 76 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 62,854,000 1,165,125 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 79,271,000 1,830,447 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 30,013,000 558,242 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 47,396,000 1,467,854 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 17,045,000 849,352 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 17,045,000 860,091 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 17,045,000 884,295 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 75,721,900 8,812,515 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 62,854,000 10,220,500 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 79,271,000 13,321,412 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 30,013,000 5,926,757 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 46,515,000 1,534,995 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 31,254,600 881,692 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 31,254,600 818,245 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 21,667,000 173,336 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 15,930,000 712,708 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 15,930,000 740,108 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 6,027,000 328,713 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 6,027,000 337,150 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 6,027,000 345,227 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 46,515,000 5,814,375 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 31,254,600 12,626,858 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 31,254,600 13,158,187 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 21,667,000 2,860,044 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 3,487,000 35 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 3,487,000 1,604 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 3,487,000 4,673 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 3,487,000 8,996 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 3,487,000 13,704 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,593,000 17,014 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,593,000 114,545 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 26,937,000 304,119 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 20,421,000 161,939 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,667,000 172,253 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 6,556,000 154,787 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 6,556,000 162,785 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 6,556,000 169,997 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 6,556,000 176,881 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 6,556,000 181,142 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 3,487,000 201,688 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 3,487,000 204,059 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 3,487,000 207,058 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 3,487,000 211,626 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 6,027,000 378,013 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 3,487,000 215,776 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 6,027,000 386,994 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 6,027,000 394,347 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,593,000 945,660 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,593,000 1,044,135 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 26,937,000 2,724,947 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 20,421,000 2,578,560 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,667,000 2,743,909 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 0.60% versus the three month USD-LIBOR-BBA maturing September 2014. Sep-12/0.60 1,440,751,000 302,558 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 26,937,000 296,145 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 20,421,000 156,956 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 53,472,000 356,284 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 630,625,000 5,467,519 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 26,937,000 2,762,874 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 20,421,000 2,618,299 Total purchased options outstanding (cost $101,491,772) ASSET-BACKED SECURITIES (4.1%) (a) Principal amount Value Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 $2,721,361 $2,530,866 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.546s, 2035 14,132,840 12,154,242 FRB Ser. 07-11, Class 2A2, 0.366s, 2047 7,628,454 7,247,032 FRB Ser. 07-1, Class 2A2, 0.346s, 2037 6,442,000 6,034,544 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.246s, 2037 417,000 354,450 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.999s, 2032 285,098 119,741 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.676s, 2035 12,631,000 9,982,279 FRB Ser. 05-9, Class 2A3, 0.616s, 2035 8,000,000 6,008,800 FRB Ser. 05-6, Class A3, 0.616s, 2035 18,004,810 13,290,150 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 822,108 125,372 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,576,370 157,626 Total asset-backed securities (cost $55,641,089) MUNICIPAL BONDS AND NOTES (0.3%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,003,279 IL State G.O. Bonds 4.421s, 1/1/15 410,000 430,771 4.071s, 1/1/14 1,220,000 1,263,273 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 943,211 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 1,041,936 Total municipal bonds and notes (cost $3,925,304) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $748,000 $768,996 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 800,000 853,419 Total foreign government bonds and notes (cost $1,577,613) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 $200,422 $176,177 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 148,239 148,239 SunGard Data Systems, Inc. bank term loan FRN 2.041s, 2014 6,470 6,450 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.948s, 2016 134,059 134,003 Total senior loans (cost $453,582) SHORT-TERM INVESTMENTS (32.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% (e) 314,917,935 $314,917,935 SSgA Prime Money Market Fund 0.12% (P) 37,814,806 37,814,806 Straight-A Funding, LLC commerical paper with an effective yield of 0.178%, September 21, 2012 $21,750,000 21,744,454 Straight-A Funding, LLC commerical paper with an effective yield of 0.178%, October 17, 2012 10,006,000 10,001,447 Straight-A Funding, LLC commerical paper with an effective yield of 0.178%, October 9, 2012 8,000,000 7,996,738 Straight-A Funding, LLC commerical paper with an effective yield of 0.178%, October 2, 2012 2,000,000 1,999,265 U.S. Treasury Bills with an effective yield of 0.167%, July 25, 2013 (SEG) (SEGSF) 48,000,000 47,922,576 U.S. Treasury Bills with an effective yield of 0.104%, December 13, 2012 (SEG) (SEGSF) 12,500,000 12,494,300 Total short-term investments (cost $454,891,171) TOTAL INVESTMENTS Total investments (cost $1,805,272,373) (b) TBA SALE COMMITMENTS OUTSTANDING at 7/31/12 (proceeds receivable $150,530,273) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation 3 1/2s, August 1, 2042 $40,000,000 8/13/12 $42,357,812 Federal National Mortgage Association 3 1/2s, August 1, 2042 62,000,000 8/13/12 65,782,967 Federal National Mortgage Association 3s, August 1, 2042 41,000,000 8/13/12 42,652,813 Total FUTURES CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond 30 yr (Long) 740 $111,763,125 Sep-12 $2,869,700 U.S. Treasury Note 5 yr (Long) 1,636 204,142,125 Sep-12 1,684,017 U.S. Treasury Note 10 yr (Long) 750 100,992,188 Sep-12 1,397,818 Total WRITTEN OPTIONS OUTSTANDING at 7/31/12 (premiums received $66,634,880) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $78,798,972 Aug-16/4.28 $13,280,621 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,003,850 Aug-16/4.35 174,354 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 78,798,972 Aug-16/4.28 1,843,029 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 46,466,969 Aug-16/3.625 5,636,443 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 54,646,220 Jun-16/4.39 6,109,447 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 9,528,934 Jul-16/4.67 1,877,200 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,811,574 Jul-16/4.80 789,758 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 46,466,969 Aug-16/3.625 1,570,584 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 9,528,934 Jul-16/4.67 173,427 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,811,574 Jul-16/4.80 64,416 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 54,646,220 Jun-16/4.89 415,311 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 55,533,334 Jun-16/4.12 5,649,517 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 55,533,334 Jun-16/5.12 368,186 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. 630,625,000 Dec-12/1.50 5,467,521 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 25,092,787 Sep-16/3.49 2,812,650 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 25,092,787 Sep-16/3.49 930,441 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 62,854,000 Sep-15/4.04 10,383,229 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.375 12,401,231 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.46 12,907,618 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 54,299,260 Jun-16/4.575 6,617,397 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 8,176,815 Jul-16/4.74 1,697,458 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 13,395,829 Jul-16/4.79 2,830,766 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 62,854,000 Sep-15/4.04 1,094,602 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.375 881,692 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 31,254,600 Aug-15/4.46 818,245 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 54,299,260 Jun-16/4.575 454,485 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 8,176,815 Jul-16/4.74 137,706 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 13,395,829 Jul-16/4.79 220,254 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $49,410,000 $— 5/14/14 3 month USD-LIBOR-BBA 0.577% $155,131 82,973,000 — 5/14/22 2.0215% 3 month USD-LIBOR-BBA (3,626,691) 3,081,000 81,778 6/20/22 2.183% 3 month USD-LIBOR-BBA (92,824) Barclay’s Bank, PLC 169,068,000 (E) 2,943,447 9/19/22 2.00% 3 month USD-LIBOR-BBA (2,740,618) 36,383,000 (E) (28,753) 9/19/14 0.60% 3 month USD-LIBOR-BBA (157,548) 23,186,000 (E) (70,022) 9/19/14 3 month USD-LIBOR-BBA 0.60% 12,057 24,369,000 (E) (327,763) 9/19/17 3 month USD-LIBOR-BBA 1.10% (7,067) 69,694,000 (E) (1,227,303) 9/19/22 3 month USD-LIBOR-BBA 2.00% 1,115,811 1,525,000 (E) 161,345 9/19/42 2.75% 3 month USD-LIBOR-BBA 32,696 17,914,396 (687,017) 7/27/22 3 month USD-LIBOR-BBA 3.5375% 2,573,059 7,165,758 (277,315) 7/30/22 3 month USD-LIBOR-BBA 3.51% 1,007,238 17,914,396 (687,017) 8/1/22 3 month USD-LIBOR-BBA 3.52% 2,537,037 17,914,396 (692,391) 8/1/22 3 month USD-LIBOR-BBA 3.36% 2,261,513 3,081,000 81,184 6/20/22 2.183% 3 month USD-LIBOR-BBA (93,417) Citibank, N.A. 2,182,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 78,203 2,920,000 (E) 4,383 9/19/17 1.10% 3 month USD-LIBOR-BBA (34,044) 7,447,000 (E) 43,937 9/19/17 3 month USD-LIBOR-BBA 1.10% 141,940 74,384,000 (E) 1,027,571 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,473,219) 13,531,000 (E) (6,495) 9/19/14 0.60% 3 month USD-LIBOR-BBA (54,395) 21,587,000 (E) (9,595) 9/19/14 3 month USD-LIBOR-BBA 0.6% 66,823 32,938,000 (E) (1,086,556) 9/19/22 3 month USD-LIBOR-BBA 2.00% 20,820 Credit Suisse International 597,335,000 (E) (9,768,467) 9/19/22 3 month USD-LIBOR-BBA 2.00% 10,313,934 216,874,000 (E) 31,725 9/19/14 3 month USD-LIBOR-BBA 0.60% 799,460 161,278,000 (E) (444,147) 9/19/17 3 month USD-LIBOR-BBA 1.10% 1,678,273 32,083,000 (E) (1,924,754) 9/19/42 3 month USD-LIBOR-BBA 2.75% 781,768 695,074,500 (E) 12,836,977 9/19/22 2.00% 3 month USD-LIBOR-BBA (10,531,429) 40,241,000 (E) 1,893,899 9/19/42 2.75% 3 month USD-LIBOR-BBA (1,500,834) 362,078,000 (E) (119,444) 9/19/14 0.60% 3 month USD-LIBOR-BBA (1,401,199) 208,808,000 (E) (1,026,033) 9/19/17 1.10% 3 month USD-LIBOR-BBA (3,773,946) 2,811,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 218,893 Deutsche Bank AG 1,104,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 38,806 84,435,000 (E) 1,205,414 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,633,293) 15,076,000 (E) (364,010) 9/19/22 3 month USD-LIBOR-BBA 2.00% 142,845 7,091,000 (E) (6,240) 9/19/17 3 month USD-LIBOR-BBA 1.10% 87,077 Goldman Sachs International 3,487,000 (99,380) 7/18/22 3 month USD-LIBOR-BBA 2.215% 102,319 3,147,000 88,050 7/23/22 2.1714% 3 month USD-LIBOR-BBA (79,934) 691,000 (E) (1,285) 9/19/14 0.60% 3 month USD-LIBOR-BBA (3,731) 42,421,000 (E) 49,633 9/19/14 3 month USD-LIBOR-BBA 0.60% 199,803 289,252,000 (E) 4,056,573 9/19/22 2.00% 3 month USD-LIBOR-BBA (5,668,080) 46,866,000 (E) (886,015) 9/19/22 3 month USD-LIBOR-BBA 2.00% 689,620 22,545,000 (E) 22,110 9/19/17 1.10% 3 month USD-LIBOR-BBA (274,581) 1,740,000 (E) 95,874 9/19/42 2.75% 3 month USD-LIBOR-BBA (50,912) 17,457,000 (E) (1,023,430) 9/19/42 3 month USD-LIBOR-BBA 2.75% 449,243 29,847,000 (473,075) 7/16/22 3 month USD-LIBOR-BBA 2.11875% 984,967 6,156,000 (92,340) 7/27/22 3 month USD-LIBOR-BBA 2.1825% 241,317 6,543,000 (119,410) 7/11/22 3 month USD-LIBOR-BBA 2.055% 163,344 JPMorgan Chase Bank NA 67,583,900 (E) 812,156 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,460,015) 3,031,000 (E) 2,607 9/19/17 1.10% 3 month USD-LIBOR-BBA (37,281) 4,254,000 (E) (3,690) 9/19/17 3 month USD-LIBOR-BBA 1.10% 52,292 69,383,000 (E) (2,065,809) 9/19/22 3 month USD-LIBOR-BBA 2.00% 266,848 5,215,000 (E) 478,007 9/19/42 2.75% 3 month USD-LIBOR-BBA 38,070 4,693,000 (E) (305,767) 9/19/42 3 month USD-LIBOR-BBA 2.75% 90,135 The Royal Bank of Scotland PLC 7,248,000 (E) 7,248 9/19/22 2.00% 3 month USD-LIBOR-BBA (239,958) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,756,518 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $4,903 Barclay’s Bank, PLC 13,466,103 — 1/12/36 (5.50% ) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (17,770) 5,166,927 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,190 11,239,595 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (71,913) 9,717,538 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 29,218 25,438,451 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (162,761) 16,663,849 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 239,336 13,396,490 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 173,546 66,475,006 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (425,321) 33,317,730 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 431,618 1,982,629 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,414 6,002,072 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,675 2,728,706 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,853 2,897,635 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 37,538 56,915,096 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (364,155) 44,100,554 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 571,305 16,493,694 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 11,765 1,928,307 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,231 1,089,458 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 646 5,975,649 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (38,233) 1,382,576 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 7,109 23,905,488 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 309,686 24,022,268 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (153,699) 9,536,565 8,941 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,601 3,379,207 13,728 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,761 10,857,759 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 32,647 38,210,386 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 495,001 6,384,214 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 82,705 1,238,364 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,786 4,016,043 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 57,681 2,911,436 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 41,816 Citibank, N.A. 14,106,411 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 182,743 18,972,264 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 245,778 Credit Suisse International 33,892,866 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 149,469 701,491 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,248 11,276,786 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (6,668) 2,755,746 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,901 Goldman Sachs International 6,850,350 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,184 3,949,370 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 2,342 13,841,424 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,210 10,677,592 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,333 13,411,737 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,955 708,444 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,260 1,195,161 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,126 3,244,781 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,771 5,339,209 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,496 19,812,106 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (126,762) 7,442,861 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,621) 13,466,103 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 17,770 8,839,710 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 15,722 827,537 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 491 12,101,487 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,523 2,534,792 15,446 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,722 5,390,199 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,587 27,140,489 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (173,651) 1,006,366 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,439) 2,683,341 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,169) 2,276,459 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,350 15,169,095 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,997 Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,423,169,909. (b) The aggregate identified cost on a tax basis is $1,827,009,979, resulting in gross unrealized appreciation and depreciation of $121,966,421 and $24,943,180, respectively, or net unrealized appreciation of $97,023,241. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $178,563 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $822,454,860 and $742,676,060, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $643,900,745 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 2,465,200,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average contract amount of approximately 2,400 futures contracts outstanding for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $809,600,000 on total return swap contracts for the reporting period Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $4,801,600,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $43,070,930 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $63,946,310, on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $51,541,858. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $58,005,115 $— Corporate bonds and notes — 405,074,623 — Foreign government bonds and notes — 1,622,415 — Mortgage-backed securities — 412,837,533 — Municipal bonds and notes — 4,682,470 — Purchased options outstanding — 125,887,458 — Senior loans — 464,869 — U.S. Government and Agency Mortgage Obligations — 460,104,676 — U.S. Treasury Obligations — 462,540 — Short-term investments 352,732,741 102,158,780 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $5,951,535 $— $— Written options — (97,607,588) — TBA sale commitments — (150,793,592) — Interest rate swap contracts — (9,694,069) — Total return swap contracts — 1,691,732 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $184,922,614 $158,693,546 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
